 Debtor      Onquinette Sharie Hayslett
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                      Check if this is an
                                                                            [Bankruptcy district]                      amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $1,330.25                      Bi-Weekly         60        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                        Debtor consents to payroll deduction from:
                                                                                                  Metro Nashville Hospital

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $172,921.00.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of
                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will be

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             Case 3:19-bk-03149                            Doc 2       Filed 05/16/19 Entered 05/16/19 11:34:42                      Desc Main
                                                                       Document      Page 1 of 6
 Debtor                Onquinette Sharie Hayslett                                                  Case number

                          disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
                          below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the installment
                          payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed under Rule
                          3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment payment and
                          shall file a notice of the adjustment and deliver a copy to the debtor, the debtor’s attorney, the creditor, and the U.S. Trustee, but
                          if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the installment payment without
                          adjusting the payments under Part 2. The trustee is further authorized to pay any postpetition fee, expense, or charge, notice of
                          which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the same disbursement level as the
                          arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not be subject
                                 to late fees, penalties, or other charges.

                 If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                 by that collateral will cease.
                                                       Current installment            Amount of         Interest rate on
                                                       payment                        arrearage, if     arrearage            Monthly payment on
 Name of Creditor Collateral                           (including escrow)             any               (if applicable)      arrearage, if any
                      129 W Observatory
                      Drive Clarksville, TN
 Freedom              37040 Montgomery                              $1,438.00         Prepetition:
 Mortgage             County                                         (Class 3)         $14,120.00                  0.00%                     Class 6
                                                                                      Gap payments:
                                                                                      $2,876.00
                                                                                      Last month in gap:
                                                                                      July 2019

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                         by that collateral will cease.
 Name of               Estimated        Collateral             Value of             Amount of            Value           Interest rate        Monthly
 creditor              amount of                               collateral           claims senior to securing                                 payment
                       creditor's                                                   creditor's claim claim
                       total claim
 Conn
 Appliance                                                                                                                                                  $26.67
 s, Inc.               $5,593.00             Washer/Dryer            $500.00                   $0.00         $500.00                5.50%                 (Class 4)

APPENDIX D                                                                     Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

             Case 3:19-bk-03149                            Doc 2     Filed 05/16/19 Entered 05/16/19 11:34:42                          Desc Main
                                                                     Document      Page 2 of 6
 Debtor                Onquinette Sharie Hayslett                                                    Case number

 Name of               Estimated             Collateral              Value of           Amount of          Value          Interest rate         Monthly
 creditor              amount of                                     collateral         claims senior to   securing                             payment
                       creditor's                                                       creditor's claim   claim
                       total claim
                                             2012 Ford
                                             Fusion SE
 Flagship                                    200,000 miles
 Credit                                      VIN:
 Acceptan                                    3FAHP0HA6CR                                                                                                   $97.72
 ce                    $3,449.00             108015                  $4,865.00                   $0.00     $3,449.00             5.50%                   (Class 4)
 Kay                                         Watch,                                                                                                        $26.67
 Jewelers              $2,955.00             Necklace                $500.00                     $0.00       $500.00             5.50%                   (Class 4)


3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                    Collateral                                   Amount of claim             Interest rate        Monthly plan payment
                                     2013 Chevrolet Malibu 2LT
 Auto Depot of                       123,000 miles                                                                                                        $236.96
 Madison                             VIN: 1G11E5SA4DF153064                       $11,000.00                           5.50%                             (Class 4)

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,250.00 (Class 4). The remaining fees and any additional fees
that may be awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $700.00 (Class 4).

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

APPENDIX D                                                                         Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 3:19-bk-03149                            Doc 2     Filed 05/16/19 Entered 05/16/19 11:34:42                         Desc Main
                                                                     Document      Page 3 of 6
 Debtor                Onquinette Sharie Hayslett                                               Case number

                     The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance
                     with the Bankruptcy Rules control over any contrary amounts listed below.
              Name of Creditor                                                          Estimated amount of claim to be paid
              US Bankruptcy Court Clerk                                                 $310.00 (Class 1 & 2)


 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                20 % of the total amount of these claims. (Class 7)
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.



5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as
                          specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment payment and
                          arrearage.

 Name of Creditor              Description of leased property or executory contract         Current installment              Amount of arrearage to be
                                                                                            payment                          paid

 Acceptance                                                                                                     $141.00
 Now                           Table & Chairs - balance $567.00                                                (Class 5)                                  $0.00
                                                                                            Disbursed by:
                                                                                               Trustee
                                                                                               Debtor(s)


 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:19-bk-03149                            Doc 2     Filed 05/16/19 Entered 05/16/19 11:34:42                     Desc Main
                                                                     Document      Page 4 of 6
 Debtor                Onquinette Sharie Hayslett                                              Case number


     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        1. Filing Fee
        2. Notice Fee
        3. Continuing Mortgage Payments
        4. Monthly Payments on Secured Debts & Attorney's Fees
        5. Monthly Payments to Rent-to-Own
        6. Mortgage Arrears
        7. General Unsecured Claims
        8. §1305 Claims

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other: Entry of Discharge

 Part 9: Nonstandard Plan Provisions
Nonstandard provisions are required to be set forth below.

These plan provisions will be effective only if the applicable box in § 1.3 is checked.

Adequate Protection Payments:
Auto Depot of Madison @ $25.00
Conn's Credit @ $25.00
Flagship @ $25.00
Kay's @ $25.00

Confirmation of this Plan imposes upon any claimholder treated under § 3.1 and, holding as collateral, the residence of the
Debtor(s), the obligation to: (i) Apply the payments received from the Trustee on pre-confirmation arrearages only to such
arrearages. For purposes of this plan, the "pre-confirmation" arrears shall include all sums designated as pre-petition arrears
in the allowed Proof of Claim plus any post-petition pre-confirmation payments due under the underlying mortgage debt not
specified in the allowed Proof of Claim. (ii) Deem the mortgage obligation as current at confirmation such that future
payments, if made pursuant to the plan, shall not be subject to late fees, penalties or other charges.

The Trustee may adjust the post-petition regular payments noted above and payments to the plan in paragraph 3 upon filing
notice of such adjustment to debtor, debtor's attorney, creditor, and the U.S. Trustee where, and to the extent the underlying
contract provides for modification.

The Trustee is authorized to pay any post-petition fees, expenses, and charges, notice of which is filed pursuant to Rule
3002.1, F.R.B.P. and as to which no objection is raised, at the same disbursement level as the arrears claim noted above.



APPENDIX D                                                                   Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:19-bk-03149                            Doc 2     Filed 05/16/19 Entered 05/16/19 11:34:42                     Desc Main
                                                                     Document      Page 5 of 6
 Debtor                Onquinette Sharie Hayslett                                                       Case number


  Student Loan IDR Plan Provisions
  Eligibility to Enroll in IDR Plan During Bankruptcy. The Debtor shall not be disqualified due to this bankruptcy
  filing or the pending bankruptcy case from participation in any income-driven repayment ("IDR") plan for student
  loan debt or any nonbankruptcy option for getting out of default, for which Debtor would otherwise be qualified.
  The Debtor shall request a plan modification upon any enrollment in an IDR plan. In the absence of a plan
  modification, the plan provides for the Debtor’s student loan debt under the applicable provisions of Part 5 or as
  otherwise stated in any nonstandard provisions in Part 9.
  Dischargeability of Student Loan Debt. This plan does not provide for the discharge of any portion of the Debtor's
  federal student loan debt(s) under title 11, but it does not preclude a determination of dischargeability in an
  adversary proceeding.
  Waiver of Automatic Stay. The Debtor expressly waives the application of the automatic stay under § 362(a) as to
  all communications concerning enrollment or participation in an IDR plan and as to all loan servicing and
  administrative actions concerning an IDR plan to the extent necessary to effectuate this Chapter 13 plan.
  Opportunity for claimholder to cure. Before instituting any action against a federal student loan claimholder
  under 11 U.S.C. § 362 or for failure to comply with this plan, the Debtor first shall give notice in writing by letter
  describing any alleged action that is contrary to the plan or 11 U.S.C. § 362(a) and provide a reasonable
  opportunity to review and, if appropriate, correct such actions. Any notice given under this provision must include
  the Debtors’ name(s), bankruptcy case number, and identification of the Federal Student Loans, and must be
  mailed to:
                                                                           Dept of Education/Navient
                                                                     c/o The United States Attorney’s Office
                                                                          Middle District of Tennessee
                                                                            110 9th Ave. S, Ste A961
                                                                              Nashville, TN 37203

 Part 10: Signatures:

 X   /s/ Mary Beth Ausbrooks                                                           Date   May 16, 2019
     Mary Beth Ausbrooks
 Signature of Attorney for Debtor(s)

 X     /s/ Onquinette Sharie Hayslett                                                  Date   May 16, 2019
       Onquinette Sharie Hayslett

 X                                                                                     Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                            Chapter 13 Plan                           Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

             Case 3:19-bk-03149                            Doc 2           Filed 05/16/19 Entered 05/16/19 11:34:42   Desc Main
                                                                           Document      Page 6 of 6
